Title: To James Madison from Joseph Pulis, 10 July 1802
From: Pulis, Joseph
To: Madison, James


					
						Monsieur
						Malte ce 10. Juillet 1802.
					
					Je profitte du Dèpart de la fregatte Boston arrivée en ce port par diverses rèprises; et par la 

quelle je vous donne avis de l’arrivèe ici du Sckuner nommé Entiprais le 27. du mois d’Avril dernier, qui 

avoit un Dépéche pour le Comdt. de la ditte fregate, et le luy á remis sur les Mers de Tripoly.
					Le frere du Bascha de Tripoli se trouve actuellemt. en cette Ville pour attendre le Commandt. 

de notre Escadre dèsirant d’avoir avec Luy un entretient, à cause que ses affaires avec son frere ne sont 

pas encore arrangés.  C’est prècisemt. le motif, qu’il à fait rétarder son voyage pour Bengasi, comme il 

s’êtoit proposé.
					L’Ordre de St. Jean de Jerusalem n’est pas encore rendû en cette Isle, suivant Le traitté définitif 

de la Paix.  En attendant il est arrivé aujourd’huy une fregatte Engloise conduisant Monsieur Ball pour 

Ministre de S. M. Bque. auprès du dt. Ordre, et portant Les instructions de la Cour pour consigner L’Isle 

au Grand-Maitre; Monsieur Charles Cameron, qui avoit la commission pour le gouvernement Civil de 

l’Isle ayant obtenu de la Cour de Londres sa démission, il compte partir après demain pr. se rendre 

en Angleterre.
					Je remets sous ce plÿ l’État de tous les batiments nationeaux entrés en ce Port depuis le 

premier janvier dernier jusqu’a la fin du mois de juin passé en acquitement de mon devoir.
					Je n’ai pas manqué mes soins et assistences à tous les Capitaines des fregates, qui ont mouillé 

en ce port; et de les avoir traitté chez moi comme il convenoit, êtant charmé qu’ils ont été très-satisfaits de l’accueil convenable que je leur ai fait pendant leur sejour ici, comme aussy aux Capitaines 

Marchands.  J’ai L’honneur d’être avec Les sentiments de la plus parfaitte estime, et consideration, 

Monsieur Votre tres-humble, et tres–Obeïssant Serviteur,
					
						Joseph Pulis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
